68 F.3d 479
69 Fair Empl.Prac.Cas. (BNA) 768
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Elmer WEBB, Appellant,v.Edward J. DERWINSKI, Superintendent of Veterans' Affairs, Appellee.
No. 94-3890EM.
United States Court of Appeals, Eighth Circuit.
Oct. 17, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Elmer Webb appeals the district court's order and judgment that denied Webb relief on his age and race discrimination claims following trial.  The question for our review is not whether Webb established a prima facie case but whether Webb proved unlawful discrimination.  See United States Postal Serv.  Bd. of Governors v. Aikens, 460 U.S. 711, 713-15 (1983).  Essentially, the district court found Webb failed to show either he was qualified for the promotion he sought or the Veterans' Administration improperly denied him the opportunity to acquire the necessary experience.  Thus, the district court ruled Webb was not denied the promotion because of his age or his race.  Having reviewed the record and the parties' briefs, we conclude Webb is not entitled to relief.  We also conclude the district court's fact-findings are not clearly erroneous and no error of law appears.  Because an opinion would have no precedential value in this fact-specific case, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B.